Citation Nr: 1630996	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of removal of ingrown toenail, left fifth toe.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection a skin disability, to include dermatitis and/or eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to October 2007, including service in Iraq.  She had additional periods of service with the Army Reserves from 2003 to 2012.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2008, March 2009, September 2009, and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2016, the Veteran testified during a videoconference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board. Subsequently, the Veteran submitted additional evidence to the Board together with a waiver of initial review by the RO.  The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015)

This appeal was processed using the Virtual VA and Veteran's Benefits Management System paperless claims processing system.


The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in March 2016 at the videoconference hearing and in an April 2016 statement in writing, the Board received notification from the Veteran that she wished to withdraw the issues of service connection for bilateral hearing loss disability, tinnitus, and residuals of removal of an ingrown toenail from the left fifth toe.  

2.  Degenerative disc disease (DDD) of the lumbar spine was manifest in active service


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of service connection for bilateral hearing loss disability, tinnitus, and residuals of removal of an ingrown toenail from the left fifth toe, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Degenerative arthritis of the lumbar spine was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew, at the March 2016 Board video conference hearing and subsequently, in an April 2016 statement the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus and, residuals of removal of an ingrown toenail from the left fifth toe.  As such, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus and, residuals of removal of an ingrown toenail from the left fifth toe and they are dismissed.

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000, as amended, (VCAA) imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the issue of service connection for a lumbar spine disability.  Further discussion of the VCAA as to this issue is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368   (2001).

Nevertheless, the Board also observes that the undersigned VLJ, at the Veteran's March 2016 videoconference hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has consistently stated that she started experiencing back pain while in service, more specifically while serving in Iraq.  She has consistently noted that she cannot recall any particular injury to the back, rather, she started experiencing back pain as a result of moving heavy objects while serving in Iraq during the construction of a clinic, and as a result of wearing heavy body armor.  She has stated that she has continued to experience back pain since her period of active duty in Iraq.  As noted above, the record does reflect that the Veteran has service in Iraq.

Service treatment records dated in December 2006 from her period of active service, show that the Veteran was treated for and diagnosed with back strain.  The record further shows that in December 2008, the Veteran was placed on a temporary profile due to back pain.  In July 2009, she was placed on a permanent profile due to neck and back pain.

The Veteran was afforded a VA examination in January 2009.  At the time, the Veteran reported having problems with her lumbar spine starting approximately in 2006.  She denied any frank injury or surgery to her lumbar spine but did report having problem with pain when lifting heavy equipment or lifting her heavy weapon.  It was noted she was diagnosed with spasm of the muscles of the lumber spine.  

A May 2009 MRI conducted due to continued back pain with radiculopathy down the left lower extremity noted findings of diffuse disc bulge at L4-L5 level with far lateral indentation of the nerve root by the bulging disc, and mild bilateral neural foramen compromise from bulging disc.

A June 2009 lay statement form C.T, a fellow service member who stated served in Iraq with the Veteran, notes that she witnessed the Veteran having back problems while in Iraq.

A June 2012, DA Form 7652 notes that the Veteran has a permanent profile due to back problems.  

The Veteran underwent Medical Evaluation Board proceedings for separation from the Army Reserves in June 2012.  Among the diagnoses noted at the time was degenerative disc disease of the lumbar spine.  It was noted that it was incurred while entitled to base pay and that it did not exist prior to service.  The examination report noted that the Veteran has complained of low back pain since her deployment in 2006 with no specific injury.  It was noted she recalled an onset of symptoms was secondary to the increased physical demands and wearing individual body armor for extended periods of time. 

At the March 2016 videoconference hearing, the Veteran testified that her back pain started while serving in Iraq during the construction of a clinic due to the lifting and carrying of heavy equipment.  She denied any specific injury during or post service.  She also attributed the back pain to the heavy body armor worn during her service in Iraq.

After a careful review of the evidence above, the Board finds that the preponderance of the competent probative evidence is in favor of the Veteran's claim for service connection for a lumbar spine disability.

In this regard the Board notes that the Veteran's lay statements of in-service onset of back pain has been consistent.  While seeking treatment during service, post service, and while seeking compensation, the Veteran has consistently related that she first experienced back pain in service due to the strenuous work with no specific injury and with continued back pain since service.  The Veteran is competent to state when she first experienced back pain.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71   (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As noted above, her service treatment records show reports of developing symptoms of low back pain during deployment in Iraq.  The Board finds the Veteran's descriptions of back pain both in-service and after service, as credible and persuasive.

Moreover, there is no competent evidence which disassociates the current back disability, DDD, from the in-service manifestations.  Quite the contrary, the Medical Evaluation Board proceedings of June 2012 specifically noted that the DDD of the lumbar spine was incurred while entitled to base pay and did not pre-exist service.  There is absolutely no evidence of record which relates the current DDD of the lumbar spine to any other event, other than the documented complaints in service.  

In sum, given the evidence above, including the competent and credible lay statements of in-service back pain, the Board finds that the evidence reflects the onset of a lumbar spine disability during active service.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that DDD of the lumbar spine, had its onset in active service.  See 38 C.F.R. § 3.102 (2015).


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.  

The appeal as to the issue of entitlement to service connection for residuals of removal of ingrown toenail, left fifth toe, is dismissed.  

Service connection for DDD of the lumbar spine is granted.


REMAND

The Veteran is seeking service connection for a skin disability, to include dermatitis and/or eczema.  She argues that she currently has a skin disability which she incurred while serving in Iraq, specifically to exposure to heat, sun and chemicals.

The record shows that the Veteran served with the Army Reserves and had a period of active duty from June 2006 to October 2007 when she served in Iraq.  VA treatment records show that the Veteran sought treatment for a rash on her chest and neck in January 2008.  At the time, she reported she first noticed this rash shortly upon returning from serving in Iraq.  Post service treatment records show that she has been diagnosed and treated for contact dermatitis.

At the March 2016 videoconference hearing, the Veteran testified that in October 2007 just prior to ending her period of active service, she started feeling she had something crawling under her skin which then developed into a rash right after service in November 2007.  She testified that a doctor diagnosed her with eczema.  She testified she continues to get rashes periodically.

The Veteran was afforded a VA examination in January 2009, however, at the time, no skin disability was found.  

Noting the above, the Board finds that additional development is needed prior to deciding the issue of service connection for a skin disability.

The record does not contain any of the active duty for training dates, if any, after the Veteran's return from active service in October 2007 and through 2008 when the record shows that she was treated for her claimed rash.  

Moreover, while the Veteran was not found to have a skin disability at the January 2009 VA examination, the record does contain treatment for dermatitis and, the Veteran's reports that she continues to experience rashes periodically and that a doctor diagnosed her with eczema.  The Veteran is competent to report she continues to experience rashes, and that she was diagnosed with eczema, especially considering she is a nurse.  Therefore, the Board finds that a new VA examination is needed to determine the nature and etiology of any skin disability the Veteran may currently have or has had at any point during the appeal period.

Accordingly, the case is REMANDED for the following action:

1. The AOJ/AMC should verify all periods of active duty for training (ACDUTRA) that the Veteran had from October 2007 through February 2008.  All appropriate agencies should be contacted to confirm the periods of ACDUTRA from October 2007 to February 2008 and all efforts to obtain the requested information should be clearly documented in the claim file.  If no periods of ACDUTRA are confirmed from October 2007 to February 2008, it should be clearly noted in the file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disability she may currently have or may have had during the appeal period.  The claim file should be made available to the examiner.  All appropriate tests should be conducted.  After a physical examination of the Veteran, the examiner should note any and all skin disabilities currently found, or which may have been diagnosed during the appeal period.  Thereafter, for each skin disability noted, the examiner should provide an opinion as to whether the disability was at least as likely as not caused by or aggravated by the Veteran's service in Iraq to include exposure to environmental hazards.  A complete rationale for all opinions rendered should be provided.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


